DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voldman 20100025761.

    PNG
    media_image1.png
    687
    889
    media_image1.png
    Greyscale


Regard claim 1, fig. 3 of Voldman discloses a semiconductor device comprising: 
a substrate 10;  
a gate electrode (P+ gate of MOSFET 18) on the substrate; 
an element isolation film (as labeled by examiner above) in the substrate and spaced apart from the gate electrode; 
source/drain region between the element isolation film and the gate electrode, the source/drain region including a first impurity of a first concentration (LDD region beween P+ gate and P+); and 
a depletion buffer region (region of P+ next to element 24, which is buffer region that is depleted of N type as it is a P+) on at least a part of side walls of the element isolation film, the 


    PNG
    media_image2.png
    693
    932
    media_image2.png
    Greyscale


Regarding claim 8, fig. 3 of Voldman discloses a semiconductor device comprising: 
a substrate 10; 
a first element isolation film and a second element isolation film in the substrate; 
a gate electrode on the substrate between the first element isolation film and the second element isolation film; 

an impurity region (border region between P+ impurity and LDD) between the first element isolation film and the low concentration region, the impurity region including a second impurity of a second concentration (that of LDD); and 
a depletion buffer region on at least a part of side walls of the first element isolation film and including a third impurity of a third concentration higher (P+) than the second concentration (than that of LDD), a conductivity type of the third impurity being the same as the conductivity type of the second impurity (P-type)
wherein the first element isolation film includes a diffusion region including the third impurity (p impurity – that of P wafer) .

    PNG
    media_image3.png
    687
    958
    media_image3.png
    Greyscale


a substrate 10; a gate electrode on the substrate; 
an element isolation film in the substrate and spaced apart from the gate electrode; 
a first impurity region (LDD region) including a first impurity of a first concentration between the element isolation film and the gate electrode; 
a second impurity region (border region between P+ impurity and LDD) including a second impurity of a second concentration higher (P that of LDD) than the first concentration, between the first impurity region and the element isolation film, a conductivity type of the second impurity being the same as the conductivity type of the first impurity; and 
a depletion buffer region on at least a part of side walls of the element isolation film and including a third impurity of a third concentration (P+) higher than the second concentration, a conductivity type of the third impurity being the same as that of the second impurity, 
wherein the element isolation film includes a diffusion region including a fourth impurity (p type).  

Regarding claim 2, fig. 3 of Voldman discloses wherein the depletion buffer region is not on a bottom surface of the element isolation film. 

Regarding claim 3, fig. 3 of Voldman  wherein the first impurity is the same as the second impurity (P).  




Regarding claim 5, fig. 3 of Voldman discloses wherein the diffusion region is on at least a part of the side walls of the element isolation film.  

Regarding claim 6, fig. 3 of Voldman discloses wherein the element isolation film includes a lower part, and an upper part on the lower part, and the diffusion region is in the upper part. 

Regarding 7 (see rejection of claims 4 and 5), fig. 3 of Voldman discloses wherein, the element isolation film includes a diffusion region, the diffusion region includes the second impurity having a third concentration lower than the second concentration, and the diffusion region is on at least a part of the side walls of the element isolation film. 

Regarding claim 9, fig. 3 of Voldman discloses wherein the depletion buffer region is not on a bottom surface of the second element isolation film.  

Regarding claim 10, fig. 3 of Voldman discloses wherein the third impurity is the same as the second impurity (p-type). 

Regarding claim 11, fig. 3 of Voldman discloses wherein the diffusion region of a fourth concentration higher (P+ is a diffusion) than the third concentration (p concentration of p wafer).  



Regarding claim 13, fig. 3 of Voldman (as labeled by examiner) discloses wherein the first element isolation film includes a lower part, and an upper part on the lower part, and the diffusion region is in the upper part.  

Regarding claim 14, fig. 3 of Voldman discloses wherein, the diffusion region includes the third impurity of a fourth concentration lower than the third concentration, and the diffusion region is on at least a part of the side walls of the first element isolation film (as the p-wafer region includes portion on sidewall).  

Regarding claim 16, fig. 3 of Voldman (as labeled by examiner) discloses wherein the depletion buffer region is not on a bottom surface of the element isolation film.  

Regarding claim 17, fig. 3 of Voldman discloses wherein the fourth impurity of a fourth concentration higher than the third concentration (note the totality of all P concentration of P-wafer is higher than concentration of P+ source as the area of the substrate is much greater and applicant did not claim concentration per unit area.)  

Regarding claim 18, fig. 3 of Voldman discloses wherein the diffusion region is on at least a part of the side walls of the element isolation film.  



Regarding claim 20, fig. 3 of Voldman (as labeled by examiner above) discloses wherein the fourth impurity is of a fourth concentration lower than the third concentration, and 6Atty. Dkt. No. 2677-000550-US U.S. Application No. 16/533,073 the diffusion region is on at least a part of the side walls of the element isolation film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829